DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Response to Amendment
Applicant's arguments with respect to claims 1 – 20 have been considered but they are not persuasive in view of the new ground(s) of rejection.  In the response to the Office Action dated July 1, 2021, Applicant argues that the prior art reference, Daito, fails to disclose an inorganic filler having an average primary particle’s diameter of 0.5 to 50 µm as currently amended.  Applicant contends that the use of nano-sized silica particles as a filler is mandatory in Daito.  Examiner agrees with this assessment.  However, a nanoparticle or ultrafine particle is usually defined as a particle of matter that is between 1 and 100 nm in diameter.  The term is sometimes used for larger 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daito Noriyuki (Japanese Patent Publication No. 2012-167256, hereinafter ‘Daito’).
Regarding claim 1, in Figure 1, Daito discloses a metal-clad laminate comprising a prepreg, wherein the prepreg has a resin composition (12) attached to a fiber base material (20), the resin composition including an inorganic filler (silica particles, page 3, 3rd full paragraph), the inorganic filler consisting of inorganic filler having an average rd full paragraph), wherein the prepreg satisfies a following formula (1) as well as a following formula (2), provided that in the formulae (1) and (2), a1 represents an average thickness of the resin composition (resin layer 12 may have a thickness of 5 to 20 µm; page 14, 3rd full paragraph of attached machine translation document) after being cured which is present on one surface of the fiber base material; a2 represents an average thickness of the resin composition (resin layer 12 may have a thickness of 5 to 20 µm; page 14, 3rd full paragraph of attached machine translation document) after being cured which is present on other surface of the fiber base material (resin layer 12 is on both sides of fiber woven fabric layer 20, thus a1 = a2 = 5 to 20 µm); and B represents an average thickness of the fiber base material (fiber woven fabric layer 20 may have a thickness of 10 to 200 µm; page 14, 3rd full paragraph of attached machine translation document) [the following inequalities are met with a1 = a2 = 5 µm and B = 10 µm]: 
0.12<{(a1+a2)/2}/B     (1)
0.8<a1/a2<1.25          (2);
and a metal layer (11) provided on each of opposed surfaces of the prepreg.
Daito does not specifically disclose the silica particles having an average primary particle diameter of 0.5 to 50 µm (but rather discloses the silica particles having an average particle diameter of 5 – 100nm).  However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the inorganic filler of Daito consisting of silica particles having an average particle diameter of about 0.5 µm (500 nm), which is within the diameter range for nanoparticles, since it In re Aller, 105 USPQ 233 (CCPA 1955).  Nanoparticles usually have a diameter up to 500 nm (see Wikipedia).  Daito requires silica particles of nano-size to be used as a filler so that strands of silica particles can be obtained, which improves infiltrability and provides improved results in CTE and package warping (page 28, 2nd full paragraph of Daito).
Regarding claim 2, Daito discloses wherein the fiber base material is a glass cloth (Figure 1).
Regarding claim 3, Daito discloses wherein the average thickness B of the fiber base material in the formula (1) is 5 to 120 pm (Figure 1).
Regarding claim 4, Daito discloses wherein the fiber base material comprises one layer (Figure 1).
Regarding claim 5, Daito discloses wherein the resin composition comprises a thermosetting resin (Figure 1).
Regarding claim 6, Daito discloses wherein the resin composition comprises at least one thermosetting resin selected from a group consisting of an epoxy resin, a phenolic resin, an unsaturated imide resin, a cyanate resin, an isocyanate resin, a benzoxazine resin, an oxetane resin, an amino resin, an unsaturated polyester resin, an allyl resin, a dicyclopentadiene resin, a silicone resin, a triazine resin, and a melamine resin (Figure 1).
Regarding claim 7, Daito discloses wherein a warp amount is 2.0 mm or less as measured with a measurement method, in which a copper foil in an outer layer of the metal-clad laminate is entirely etched to give only a laminate, which is then dried with 
Regarding claim 8, Daito discloses printed circuit board comprising the metal-clad laminate according to claim 1 (Figure 1).  
Regarding claim 9, Daito discloses a semiconductor package comprising the printed circuit board according to claim 8 (Figure 1).
Regarding claim 10, Daito discloses wherein the prepreg satisfies a following formula (2’): 0.9≤a1/a2≤1.15    (2’)   (Figure 1).
Regarding claim 11, Daito discloses wherein the prepreg satisfies a following formula (1’), and the average thickness B of the fiber base material is 5 to 50 µm: 0.12<{(a1 +a2)/2}/B≤0.45    (1')    (Figure 1).
Regarding claim 12, Daito discloses wherein the fiber base material is a glass cloth (Figure 1).
Regarding claim 13, Daito discloses wherein the average thickness B of the fiber base material in the formula (1) is 5 to 120 µm (Figure 1).
Regarding claim 14, Daito discloses wherein the fiber base material comprises one layer (Figure 1).

Regarding claim 16, Daito discloses wherein the resin composition comprises at least one thermosetting resin selected from a group consisting of an epoxy resin, a phenolic resin, an unsaturated imide resin, a cyanate resin, an isocyanate resin, a benzoxazine resin, an oxetane resin, an amino resin, an unsaturated polyester resin, an allyl resin, a dicyclopentadiene resin, a silicone resin, a triazine resin, and a melamine resin (Figure 1).
Regarding claim 17, Daito discloses wherein a warp amount is 2.0 mm or less as measured with a measurement method, in which a copper foil in an outer layer of the metal-clad laminate is entirely etched to give only a laminate, which is then dried with being placed in a horizontal position while removing water at 80°C for 2 hours; then, the temperature thereof is resumed to room temperature with being allowed to stand at 20°C; then, a specimen having the size of 250 mm square is cut out from a center of the laminate thus obtained; then, the specimen is hung down with fixing one angle arbitrarily selected from four angles thereof to measure warp amounts of other three points; and then, all of the four angles are measured with the same procedure, and the largest value thereof is taken as the warp amount (Figure 1).
Regarding claim 18, Daito discloses a printed circuit board comprising the metal-clad laminate according to claim 11 (Figure 1).
Regarding claim 19, Daito discloses a semiconductor package comprising the printed circuit board according to claim 18 (Figure 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847